       Case 2:19-cv-04726-DLR Document 70 Filed 03/23/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Mohammed Taha Mohammed, et al.,                    No. CV-19-04726-PHX-DLR
10                   Plaintiffs,                        ORDER
11   v.
12   Hamid Afzalian Naini, et al.,
13                   Defendants.
14
15            Plaintiffs filed their original complaint in Maricopa County Superior Court on June
16   13, 2019. (Doc. 1-3.) Defendants removed the action on July 15, 2019 pursuant to the

17   Court’s federal question jurisdiction. (Doc. 1.) Plaintiffs have since accepted Defendants’
18   offers of judgment in exchange for the dismissal of all claims except those arising under

19   Arizona’s paid sick time law. (Docs. 67-1; 68-1.) On March 22, 2021, the Court entered

20   judgment enforcing these agreements. (Doc. 69.) Because only state law claims remain,
21   and diversity jurisdiction is absent, the Court no longer has jurisdiction over this matter.
22   Accordingly,

23            IT IS ORDERED that this case is REMANDED to Maricopa County Superior

24   Court.

25            Dated this 23rd day of March, 2021.

26
27
28                                                  Douglas L. Rayes
                                                    United States District Judge
